*290OPINION.
Morris:
The identical question here, that is, whether all or one-half of the community property of husband and wife is subject to Federal estate tax under the Revenue Act of 1921, was considered and disposed of in Griffith Henshaw, Executor, 12 B. T. A. 1441, affirmed in Henshaw v. Commissioner of Internal Revenue, 31 Fed. (2d) 946, and, therefore, the determination of the respondent will be approved to the extent of the stipulated deficiency herein.

Judgment will he entered for the respondent.